DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the processed water" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not disclosed water that has been processed first. The applicant does refer to water in a process, but does not disclosed the water is processed, or what process it is from.
Claim 11 recites an “organically couples” in line 7, since the applicant did not act as its own lexicographer, and the phrase is not an art recognized term, it is unclear what is intended by this limitation, and therefore the scope of the clam cannot be determined and the claims is therefore indefinite. 
With respect to claim 11, the clam refers to “the process water is connected to the wash water accommodation part in a circular manner”. However it is unclear if the applicant is claiming a circular 
With respect to claim 11, the claim is drawn to “as selecting stop and restart of the sterilization and purification unit”.  It is unclear if this is intended to be a step, of it is simply listed as an option or what is encompassed by “as selecting”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-283394 A (ROHM CO., LTD.) 13 December 1986, entire text, particularly claims, p.2, upper right column, line 11 top. 3, lower right column, line 3, fig. 1-3 (disclosed in ISR).
With respect to claim 11, JP 61-283394 A (ROHM CO., LTD.) 13 December 1986, entire text, particularly claims, p.2, upper right column, line 11 top. 3, lower right column, line 3, fig. 1-3 discloses a recovered water treatment system comprising: a washing tank 7 (corresponding to the washing treatment unit and accommodation unit); a recovered water tank 1 (corresponding to the cleaning water storage unit); an adsorption tank 3, ion-exchange tank 4 and filter 5 (an element including an adsorption tank 3 corresponds to the filtration mechanism) which treats recovered water; and a sterilization device 9 (corresponding to the sterilization/cleaning unit) which is connected to the recovered water tank 1 by the inflow pipe 14 and outflow pipe 15 and which irradiates the recovered water with UV light and brings the recovered water into contact with ozone. The reference also discloses a method in which deionized water used in the final cleaning of semiconductor wafers is recycled using the abovementioned recovered water treatment system. In addition, document 9 indicates that the sterilization device is operated intermittently (on off), that ozone blown into the sterilization tank 11 of the sterilization device 9 is retained in the recovered water, and flows, together with the recovered water, into the return line of the recovered water at or below the recovered water tank 1, exhibiting a sterilization effect up to the adsorption tank, thereby effectively preventing build-up in the recovered water line.  It is obvious that the ozone blown into and retained in the sterilization tank 11 of the sterilization device 9 is diluted in the recovered water tank 1.  Apparatus 9 is operated. Recovered water in the recovered water tank 1 is recirculated between said tank 1 and a sterilizing tank 11 by driving the recirculation pump 10 and, at this time, not only the interior of the sterilizing tank 11 is entirely irradiated with ultraviolet rays from an ultraviolet ray irradiation part 12 but also ozone (photo catalyst) is blown in the sterilizing tank 11 from an ozone generator 13. Therefore, recovered water is irradiated with ultraviolet rays and contacted with ozone in the sterilizing tank 11 and sterilizing treatment of recovered water is performed with high sterilizing effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kin U.S. Publication 2005/0126972 A1 reference discloses a wash water processing method similar to the instant limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774